                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT




PHILADELPHIA INDEMNITY INS. CO., as                              Civil Action No.
subrogee of ALMOST HOME DAY CARE,                              3:18-cv-00217 (CSH)
LLC,

               Plaintiff,                                       February 12, 2020
 v.

LENNOX INDUSTRIES, INC. and NIDEC
MOTOR CORPORATION,

               Defendants.



   RULING ON DEFENDANTS’ MOTIONS TO DISMISS THE FOURTH AMENDED
                           COMPLAINT

HAIGHT, Senior District Judge:

       Plaintiff Philadelphia Indemnity Insurance Company (“PIIC” or “Plaintiff”), as subrogee of

Almost Home Day Care LLC (“Almost Home”), brings this product liability action against

Defendants Lennox Industries, Inc. (“Lennox”) and Nidec Motor Corporation (“Nidec”) under the

Connecticut Product Liability Act (“CPLA”), Conn. Gen. Stat. § 52-572m, et seq.

       The case has a procedural history. A time came when Defendants moved to dismiss

Plaintiff’s Third Amended Complaint for failure to state a claim upon which relief may be granted.

In an opinion reported at 2019 WL 1258918 (the “March 18, 2019 Ruling”), familiarity with which

is assumed, the Court granted Nidec’s motion to dismiss and sua sponte dismissed Plaintiff’s claims

against Lennox, but granted Plaintiff leave to file an amended complaint.



                                                1
          Pursuant to that leave, Plaintiff has now filed a Fourth Amended Complaint. See Doc. 68.

Both Nidec and Lennox have moved to dismiss the Fourth Amended Complaint for failure to state

a claim. See Docs. 69, 71. Plaintiff requests that Defendants’ motions be denied or, alternatively,

that Plaintiff be granted leave to amend its complaint yet again. See Doc. 75, at 12. The instant

ruling resolves these motions.

                              I. THE FOURTH AMENDED COMPLAINT

          The allegations set forth in the Fourth Amended Complaint, taken as true for the purposes

of this motion, are summarized as follows.

          Defendant Lennox is in the business of designing, assembling, manufacturing, testing,

selling, distributing, and marketing furnaces. See Doc. 68 (“Compl.”) ¶ 5. Defendant Nidec, via

its acquisition of Emerson Electric Co, is in the business of designing, assembling,

manufacturing, testing, selling, distributing, and marketing blower motors for furnaces. Id. ¶ 7.

          Plaintiff PIIC provides insurance coverage to Almost Home in connection with its real

property located in Ridgefield, Connecticut. Id. ¶ 2. Almost Home purchased the property in

2014 with certain pre-installed fixtures, including a furnace manufactured by Lennox,1 which

incorporated a blower motor manufactured by Nidec.2 Id. ¶ 14. At all relevant times, Almost

Home used, operated and maintained the Lennox furnace and the incorporated Nidec blower

motor in an ordinary and foreseeable manner, unaware of any defects. Id. ¶ 14.

          On August 12, 2017, a fire originated within the Lennox furnace and the Nidec blower

motor installed at Almost Home’s property. Id. ¶ 15. The fire spread throughout the property

1
    Lennox Elite Series Model Number G51MP-60C-090-03 with Serial Number 5904J21447. Id. ¶ 11.
2
    Emerson Model Number K55HXHPK-8801. Id. ¶ 12.

                                                  2
causing substantial damage to Almost Home. Id. ¶¶ 15, 17. Pursuant to the insurance policy,

PIIC paid Almost Home for damages incurred as a result of the August 12, 2017 fire and, thus,

became subrogated to the recovery rights and claims of Almost Home in connection with this

incident. Id. ¶ 3.

       PIIC alleges that, “[b]ased on an extensive pre-suit investigation, including the retention

of multiple forensic fire/engineering experts who conducted both on-scene and laboratory

examinations of the subject evidence, it has been determined that subject fire was caused by

[Defendants’] defective manufacture and/or design of the furnace and blower motor.” Id. ¶ 16.

Specifically, because of Lennox’s and Nidec’s defective manufacture and design, the furnace and

the blower motor were unable “to compensate for foreseeable and anticipated restrictions of

airflow, resulting in (1) overheating, arcing and failure of the furnace blower motor’s internal

windings; and/or (2) overheating, arcing and failure of the furnace blower motor’s internal

windings due to repeated cycling and failure of the furnace blower motor’s thermal cut off (TCO)

switch.” Id.

       PIIC further states that Lennox and Nidec failed to warn consumers, including Almost

Home, “of the furnace and blower motor’s unreasonably dangerous propensities.” Id. Namely,

Lennox and Nidec failed to warn Almost Home “that during foreseeable and usual anticipated

use of [the Lennox furnace and the Nidec blower motor], restricted airflow in conjunction with

the failure of the furnace blower motor’s electrical windings and/or TCO failure could result in

overheating of the subject blower motor that [would] lead[] to internal arcing capable of

catastrophic failure resulting in fire and property damage.” Id.




                                                 3
       At all relevant times, Almost Home did not modify, change, alter, or abuse the furnace or

the blower motor installed at the property. Id. ¶¶ 18, 20. Rather, Defendants designed,

assembled, manufactured, sold, tested, distributed, and/or marketed the furnace and the blower

motor in a dangerous and defective manner, thus causing the August 12, 2017 fire. Id. ¶¶ 19, 21,

23. PIIC, on behalf of Almost Home, gave notice to Lennox and Nidec that their products were

defective and non-merchantable and caused the August 12, 2017 fire. Id. ¶ 13.

       PIIC alleges that the damages sustained during the August 12, 2017 fire were the direct

and proximate result of the strict liability violations, negligence, and breach of warranty of

Lennox and Nidec as manufacturers and distributors of the furnace and the blower motor

installed at Almost Home’s property. Id. ¶¶ 25, 28.

                                        II. DISCUSSION

               A.      12(b)(6) Motion to Dismiss Standard

       A complaint must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint that fails to do so may be

dismissed for failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).

       However, dismissal should be granted “only if it appears beyond doubt that the plaintiff

can prove no set of facts in support of his claim which would entitle him to relief.” See

D’Alessio v. New York Stock Exch., Inc., 258 F.3d 93, 99 (2d Cir. 2001) (internal citations and

quotations omitted). “It is important to remember that the issue is not whether a plaintiff will

ultimately prevail but whether the claimant is entitled to offer evidence to support the claims.”

Wilson v. Midway Games, Inc., 198 F. Supp. 2d 167, 171 (D. Conn. 2002) (citing County of

Suffolk v. First Am. Real Estate Sols., 261 F.3d 179 (2d Cir. 2001) (internal quotations omitted).

                                                  4
        To survive a motion to dismiss, a complaint must contain “sufficient factual matter,

accepted as true,” stating a claim “that is plausible on its face.” See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

plausible on its face “when the plaintiff pleads factual content that allows the court to draw

reasonable inference that the defendant is liable” for the alleged misconduct. See id. (citing

Twombly, 550 U.S. at 556). Although detailed factual allegations are not required, the factual

content pleaded “must be enough to raise a right to relief above the speculative level.” See

Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (citing Twombly, 550 U.S. at

555).

        In determining whether a plaintiff has met this standard, the Court “must accept the

factual allegations of the complaint as true and must draw all reasonable inferences in favor of

the plaintiff.” Robinson v. City of New Haven, 578 F. Supp. 2d 385, 389 (D. Conn. 2008) (citing

Bernheim v. Litt, 79 F.3d 318, 321 (2d Cir. 1996)); see In re NYSE Specialists Sec. Litig., 503

F.3d 89, 95 (2d Cir. 2007). The Court, however, is not bound to accept as true the complaint’s

legal conclusions. See Iqbal, 556 U.S. at 678. Indeed, a complaint containing mere “labels and

conclusions” or “formulaic recitation[s] of the elements of a cause of action” will not survive a

motion to dismiss. See Arista Records, 604 F.3d at 121 (citing Twombly, 550 U.S. at 555);

Keller v. Harlequin Enterprises Ltd., 751 F.3d 64, 70 (2d Cir. 2014).

               B.      Applicable Substantive Law

        The CPLA is the “exclusive remedy” for products liability claims under Connecticut law.

See Liberty Mut. Ins. Co. v. Howmet Casting & Servs., Inc., No. 3:15-cv-01408 (VAB), 2016 WL

5661999, at *2 (D. Conn. Sept. 29, 2016) (citing Fraser v. Wyeth, Inc., 857 F. Supp. 2d 244, 252


                                                  5
(D. Conn. 2012)). However, the CPLA does not preempt common law grounds for relief in a

products liability suit. See Walters v. Howmedica Osteonics Corp., 676 F. Supp. 2d 44, 48 (D.

Conn. 2009). Rather, the CPLA merges the various theories of liability—including strict

liability, negligence, and breach of express or implied warranty—into one cause of action. See

Conn. Gen. Stat. § 52–572m(b); Wilson, 198 F. Supp. 2d at 171; see also Walters, 676 F. Supp.

2d at 48 (“while [the plaintiff] brings one cause of action under the CPLA, that single cause of

action includes the different grounds for relief”). Consequently, any sub-claim brought under the

CPLA, such as negligence, strict liability, or breach of warranty, must sufficiently allege all

elements that would be required at common law. See LaMontagne v. E.I. Du Pont De Nemours

& Co., Inc., 41 F.3d 846, 855–56 (2d Cir. 1994) (noting that the CPLA does not “alter the

substance of a plaintiff’s rights or the facts that a plaintiff must prove in order to prevail.”).

        The Fourth Amended Complaint asserts CPLA claims against Lennox and Nidec on the

theories of negligence, breach of warranty, and strict liability. Compl. ¶¶ 25, 28. The Court will

now consider whether PIIC has stated viable CPLA claims under any of these theories of

recovery.

                 1.      Strict Liability

        To state a claim based on strict liability, a plaintiff must plausibly allege that the product

designed, manufactured or sold by the defendant was defective and that the defect proximately

caused the plaintiff’s injuries.3 See Walters, 676 F. Supp. 2d at 49; Metro. Prop. & Cas. Ins. Co. v.

3
  Additionally, a plaintiff must prove that the product defect existed at the time of the sale of the product,
and that the product reached the plaintiff without substantial change in condition. See McConologue, 8
F. Supp. 3d at 99 (citing Metro. Prop. & Cas. Ins., 302 Conn. at 131). Here, PIIC sufficiently alleges
that Defendants designed, assembled, manufactured, and sold the furnace and the blower motor installed
at Almost Home’s property in a defective condition, and that, at all relevant times, Almost Home did not
modify, change, alter, or abuse the furnace or the blower motor. Compl. ¶¶ 18–23.

                                                      6
Deere & Co., 302 Conn. 123, 131 (2011). “A product may be defective due to a flaw in the

manufacturing process, a design defect or because of inadequate warnings or instructions.” See

McConologue v. Smith & Nephew, Inc., 8 F. Supp. 3d 93, 99 (D. Conn. 2014) (citing Breen v.

Synthes–Stratec, Inc., 108 Conn. App. 105, 110 (2008)).

                                a.      Design Defect

          A design defect exists where the design of the product renders it “unreasonably

dangerous.” See McConologue, 8 F. Supp. 3d at 109 (citing Potter v. Chicago Pneumatic Tool

Co., 241 Conn. 199, 214–15 (1997)). For a defective product to be unreasonably dangerous, it

“must be dangerous to an extent beyond that which would be contemplated by the ordinary

consumer who purchases it.” Id.

          Unlike the Third Amended Complaint, which failed to plead any factual content

identifying a “specific problem” with the design of the Lennox furnace or the Nidec blower

motor,4 the Fourth Amended Complaint contains allegations that allow the Court to draw a

reasonable inference that Defendants’ products were defective in their design. Specifically, PIIC

contends that the design of the Lennox furnace and the Nidec blower motor was defective

because of “their collective inability to compensate for foreseeable and anticipated restrictions of

airflow, resulting in (1) overheating, arcing and failure of the furnace blower motor’s internal

windings; and/or (2) overheating, arcing and failure of the furnace blower motor’s internal

windings due to repeated cycling and failure of the furnace blower motor’s thermal cut off (TCO)

switch.” Compl. ¶ 16 (emphasis added). These allegations link the specific components and

mechanisms of Defendants’ products to a clearly defined problem that rendered their design


4
    See March 18, 2019 Ruling, 2019 WL 1258918 , at **4–5.

                                                  7
defective—namely, the inability of either the furnace or the blower motor to prevent the

overheating of the motor’s internal windings and the failure of its thermal cut off switch.

              Lennox argues that the design defect identified by PIIC—which Lennox reduces to the

overheating and failure of the blower motor and its thermal cut off switch—relates only to the

blower motor and cannot be attributable to the Lennox furnace.5 The Court disagrees. PIIC’s

allegations, when viewed in the light most favorable to Plaintiff, plausibly assert that Lennox’s

design rendered the furnace unreasonably dangerous due to its inability to prevent overheating.

Lennox’s attempt to classify the defect identified by PIIC as an issue outside of Lennox’s

purview does not address PIIC’s allegation that the design of the furnace was defective in its

inability “to compensate for foreseeable and anticipated restrictions of airflow,” resulting in

overheating and failure of the blower motor’s internal windings and its thermal cut off switch.

Compl. ¶ 16. Indeed, PIIC specifically alleges that Lennox “fail[ed] to manufacture, assemble

and/or design the subject furnace in a manner sufficient to prevent overheating and fire.” Id. ¶

25(a)(r). While Lennox was not responsible for and had no involvement in the design,

manufacture, assembly, testing, or sale of the blower motor,6 Lennox still had a duty to design its

furnace in a manner that would account for any “foreseeable and anticipated restrictions of

airflow” that might negatively impact the operation of the furnace or any of its parts, including

the blower motor. Lennox’s failure to do so, if accepted as true, would render the furnace

dangerous to an extent beyond that which would be contemplated by an ordinary consumer and,

thus, defective in its design.


5
    See Doc. 71-1, at 5.
6
    See id.

                                                     8
       Additionally, PIIC asserts that, “[b]ased on an extensive pre-suit investigation, including

the retention of multiple forensic fire/engineering experts,” the August 12, 2017 fire originated in

the furnace and the blower motor, both of which were prone to overheating due to their defective

designs. Compl. ¶¶ 15–16. PIIC thus plausibly alleges that the August 12, 2017 fire on Almost

Home’s property was proximately caused by the defective condition of Defendants’ products.

Accordingly, PIIC’s design defect claims against Lennox and Nidec survive Defendants’ motions

to dismiss.

                               b.     Manufacturing Defect

       A manufacturing defect is “a flaw in the manufacturing process which causes the product

to deviate from the design standards and intended specifications.” McConologue, 8 F. Supp. 3d

at 109 (citing Miller v. United Technologies Corp., 233 Conn. 732, 779 (1995)). A

manufacturing defect exists if the product “deviate[s] from Defendant’s intended design and

specifications in some way.” See Karazin v. Wright Med. Tech., Inc., No. 3:17-cv-823 (JBA),

2018 WL 4398250, at *3 (D. Conn. Sept. 14, 2018). Additionally, a manufacturing defect may

exist if the product deviates from the applicable federal or industry standards. See McConologue,

8 F. Supp. 3d at 105 (finding that the plaintiff plausibly stated a manufacturing defect claim, in

part, because the plaintiff asserted that similar products manufactured by the defendant as part of

the same batch “were being recalled for their failure to comply with the FDA’s specifications”).

       Defendants argue that PIIC has once again failed to plead any facts identifying “a specific

problem” with the manufacturing of the furnace or the blower motor installed at Almost Home’s

property. Specifically, Defendants note that PIIC does not allege that either Lennox or Nidec

“used the wrong materials or wrong dimensions in the manufacturing process,” or otherwise


                                                 9
deviated from any particular manufacturing standards or design specifications.7

          The Court disagrees. While PIIC’s complaint would certainly benefit from inclusion of

additional details regarding Defendants’ manufacturing specifications or the industry’s standards

or regulations, PIIC is not required to plead “detailed or elaborate factual allegations” to survive

a motion to dismiss—rather, PIIC must simply allege facts “which, if true, could support [its]

claim that [Lennox and Nidec] deviated from manufacturing specifications.” See Karazin, 2018

WL 4398250, at *3. For example, in Karazin, the court concluded that the plaintiff’s allegation

that the product’s “size tolerances were out of specification” plausibly stated a manufacturing

defect claim, despite its failure to “identify the manufacturing specifications at issue” or plead

facts “explaining how the ‘size tolerances’ were noncompliant.” See id. The court reasoned that,

because the plaintiffs pled some factual content showing that the product was defective and there

was no established “pleadings floor” or “minimum factual allegations necessary to state a claim,”

“[t]he additional facts Defendant request[ed] [were] the detailed or elaborate factual allegations

which Twombly and Iqbal [did] not require.” See id. (internal quotations omitted). The court

further noted that the facts that the defendant “identifie[d] as fatally omitted [were] precisely the

type of facts which [were] largely within Defendant’s control prior to the initiation of discovery”

and, therefore, could not have been included in the complaint. See id. For these reasons, the

court declined to dismiss the plaintiff’s manufacturing defect claim. Id.

          In the instant case, PIIC alleges that, “[b]ased on an extensive pre-suit investigation,

including the retention of multiple forensic fire/engineering experts who conducted both

on-scene and laboratory examinations of the subject evidence, it has been determined that subject


7
    See Doc. 71-1, at 5–6; Doc. 70, at 6.

                                                   10
fire was caused by [Defendants’] defective manufacture and/ or design of the furnace and blower

motor.” Compl. ¶ 16. PIIC alleges that the furnace and the blower motor were defective in their

manufacture because they were unable to “compensate for foreseeable and anticipated

restrictions of airflow” and prevent “overheating, arcing and failure of the furnace blower

motor’s internal windings.” See id. ¶ 16. Additionally, PIIC alleges that the defective condition

of Defendants’ products was a result of “failing to comply with all local, state and federal codes,

regulations, ordinances, standards, recommendations and/or requirements.” See id. ¶¶ 25(s),

28(s). Although these allegations, similar to the ones made by the plaintiff in Karazin, might not

identify the specific manufacturing specifications that were disregarded by Defendants, they are,

nevertheless, sufficient to establish that Defendants’ products suffered from a manufacturing

defect—especially at this stage of the litigation when discovery is still in progress and much of

the relevant information is within Defendants’ control. See Karazin, 2018 WL 4398250, at *3;

see also Wilson, 198 F. Supp. 2d at 171 (stating that, on motion to dismiss, “the issue is not

whether a plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence to

support the claims”); Simoneau v. Stryker Corp., No. 3:13–cv–1200 (JCH), 2014 WL 1289426,

at *6 (D. Conn. Mar. 31, 2014) (“While [the plaintiff’s] Complaint doubtless would benefit from

the type of specificity suggested by the Stryker defendants, the court rejects the need for medical

device-related CPLA claims to be pled with that level of detail in order to defeat a Rule 12(b)(6)

motion.”).

       Additionally, by asserting that the fire originated in the furnace and the blower motor,

both of which were prone to overheating due to their defective manufacture, PIIC plausibly

alleges that the August 12, 2017 fire on Almost Home’s property was proximately caused by the


                                                 11
defective condition of Defendants’ products. Drawing all reasonable inferences in Plaintiff’s

favor, these allegations together plausibly state a manufacturing defect claim against both Lennox

and Nidec and are sufficient to survive a motion to dismiss.8

                                c.       Failure to Warn

        A product may also be defective “in that adequate warnings or instructions were not

provided.” See Simoneau, 2014 WL 1289426, at *9 (citing Conn. Gen.Stat. § 52–572q(a)). To

plausibly state a failure to warn claim, a plaintiff must establish that, had such warnings been

provided, the injury would not have occurred. See McConologue, 8 F. Supp. 3d at 100 (citing

Conn. Gen.Stat. § 52–572q(c)); Karazin, 2018 WL 4398250, at *5. However, a plaintiff is not

required to plead “detailed factual allegations regarding exactly what instructions should have

been provided,” as that information might not have been available to the plaintiff “prior to

discovery.” See Karazin, 2018 WL 4398250, at *5.

        Here, the Fourth Amended Complaint alleges that “the fire was caused by Lennox/

Nidec’s failure to warn users/consumers, including Almost Home, of the furnace and blower

motor’s unreasonably dangerous propensities—namely that during foreseeable and usual

anticipated use of the product, restricted airflow in conjunction with the failure of the furnace
8
  Because PIIC has plausibly alleged that the furnace and the blower motor suffered from specifically
identified defects that caused the August 12, 2017 fire, the Court need not consider the application of the
“malfunction theory,” which “allows a plaintiff to establish the existence of an unspecified product
defect through circumstantial evidence when direct evidence of a specific defect is unavailable.” See
2019 WL 1258918 , at *5–6 (considering whether PIIC, who failed to identify any specific product defect
as the cause of the August 12, 2017 fire, stated a strict liability claim under the malfunction theory).
However, even if the Court had considered the malfunction theory, it would find it inapplicable in light
of PIIC’s amended allegations. As a threshold matter, a plaintiff relying on the malfunction theory must
plead that the subject products were unavailable for inspection. See 2019 WL 1258918 , at *6 (citing,
inter alia, Decato v. Brandfon Motors, Inc., No. NNH-cv-116021419S, 2013 WL 4873069, at *7 (Conn.
Super. Ct. Aug. 20, 2013)). However, the Fourth Amended Complaint expressly alleges that PIIC
retained “multiple forensic fire/engineering experts who conducted both on-scene and laboratory
examinations of the subject evidence,” thus making the malfunction theory inapplicable. Compl. ¶ 16.

                                                    12
blower motor’s electrical windings and/or TCO failure could result in overheating of the subject

blower motor that [may] lead[] to internal arcing capable of catastrophic failure resulting in fire

and property damage.” Compl. ¶ 16. These allegations, unlike the “conclusory assertion” of the

Third Amended Complaint which stated merely that Defendants “fail[ed] to provide adequate

and sufficient warnings with respect to the subject motor blower,”9 contain sufficient factual

content to survive Defendants’ motions to dismiss. Because “detailed factual allegations

regarding exactly what instructions should have been provided” are not required to plausibly state

a failure to warn claim, the allegations of the Fourth Amended Complaint are sufficient to

survive Lennox’s and Nidec’s motions to dismiss. See Karazin, 2018 WL 4398250, at *5

                 2.      Negligence

          Under Connecticut law, the elements of a cause of action for negligence are duty, breach

of that duty, causation, and actual injury. Strum v. Harb Development, LLC, 298 Conn. 124,

139-40 (2010); Lamontagne v. E.I. Du Pont de Nemours & Co., 834 F. Supp. 576, 592 (D. Conn.

1993), aff’d, 41 F.3d 846 (2d Cir. 1994) (stating that the requirements applicable to ordinary

negligence actions “are also applicable to negligence claims against product manufacturers”

under the CPLA).

          The test for whether a defendant owed a duty to the plaintiff entails: “(1) a determination

of whether an ordinary person in the defendant’s position, knowing what the defendant knew or

should have known, would anticipate that harm of the general nature of that suffered was likely

to result, and (2) a determination, on the basis of a public policy analysis, of whether the

defendant’s responsibility for its negligent conduct should extend to the particular consequences


9
    See March 18, 2019 Ruling, 2019 WL 1258918 , at *6.

                                                   13
or particular plaintiff in the case.’” Gomes v. Commercial Union Ins. Co., 258 Conn. 603, 615

(2001) (quoting Lodge v. Arett Sales Corp., 246 Conn. 563, 572 (1998)). Breach of that duty

occurs when a defendant fails to exercise reasonable care. See Colon ex rel. Molina v. BIC USA,

Inc., 199 F. Supp. 2d 53, 82 (S.D.N.Y. 2001); Mazurek v. Great Am. Ins. Co., 284 Conn. 16, 29

(2007).

          Similar to the Third Amended Complaint, the Fourth Amended Complaint does not plead

any specific factual content that would support a reasonable inference of Defendants’ negligence

but merely recites a “laundry list of purported bases for its negligence claim,”10 including

Defendants’ alleged failure to properly design, manufacture, inspect, give adequate warnings, or

supervise employees in connection with the products. See Compl. ¶¶ 25(a), 28(a). However,

PIIC pleads no concrete factual allegations to support these legal conclusions.

          As a threshold matter, PIIC does not in any way plead that Defendants owed a duty of

care to Almost Home. PIIC only alleges that Almost Home did not purchase the furnace or the

blower motor directly from Defendants but, rather, acquired its real property with the furnace and

the blower motor already pre-installed as fixtures. See id. ¶ 14. Even if the Court were to draw

an inference favorable to PIIC that Defendants, as manufacturers and sellers of the furnace and

the blower motor, owed a duty of reasonable care to all foreseeable consumers of their products

and Almost Home was such a consumer, PIIC has pled no facts suggesting that Defendants

breached that duty. While PIIC has plausibly alleged that the subject furnace and the blower

motor were defective due to their inability to “compensate for foreseeable and anticipated

restrictions of airflow,” PIIC has offered no factual support for an inference that the defective


10
     See March 18, 2019 Ruling, 2019 WL 1258918, at *6.

                                                  14
condition of these products was caused by Defendants’ acts or omissions. See id. ¶ 16. Unlike

strict liability, which “focuses on the product itself” and finds the manufacturer liable if the

product is defective, negligence centers on the manufacturer’s conduct. See Moss v. Wyeth Inc.,

872 F. Supp. 2d 162, 173 (D. Conn. 2012). Here, although PIIC has successfully stated a strict

liability claim based on defective design and manufacturing, PIIC has failed to show that the

alleged defects were caused by Lennox’s or Nidec’s negligent conduct. See Karazin, 2018 WL

4398250, at *7 (finding that the plaintiff failed to state a negligence claim, despite successfully

stating a claim for a manufacturing defect, because the plaintiff’s allegations “include[d] no

factual support for an inference that negligence caused that manufacturing defect”).

        For example, while PIIC asserts that the subject furnace and the blower motor were prone

to failure and overheating because of their inability to “compensate for foreseeable and

anticipated restrictions of airflow,” PIIC does not allege that Defendants knew or should have

known that the products at issue suffered from such shortcomings or that Defendants failed to

take reasonable precautions to prevent the furnace or the blower motor from overheating.11 Nor

does PIIC allege that Defendants were negligent in their failure to consider a viable alternative

design for the furnace or the blower motor that would account for restrictions of airflow and

potential overheating. Similarly, although PIIC links the shortcomings of the furnace and the

blower motor to defective manufacturing, PIIC does not allege that the manufacturing defects

were caused by Defendants’ failure to exercise reasonable care in their manufacturing or



11
   As Lennox rightly notes in its brief, PIIC’s allegations that the restrictions of airflow were “foreseeable
and anticipated” are conclusory because they are not supported by any specific facts, such as that
Defendants were aware of “prior complaints or claims” that would have put Defendants on notice of the
alleged risks. See Doc. 71-1, at 7.

                                                     15
assembly process. Mere references to a “negligence producing conduct of Defendants”12

unsupported by specific allegations cannot raise PIIC’s right to relief “above the speculative

level.” See Arista Records, 604 F.3d at 120 (citing Twombly, 550 U.S. at 555); accord

McConologue, 8 F. Supp. 3d at 110 (dismissing the allegations that the product was “negligently

manufactured” and that the defendants “fail[ed] to properly and adequately test [the product]

prior to marketing it” as amounting to “nothing more than conclusory allegations and naked

assertion[s] devoid of further factual enhancement”) (internal quotations omitted).

Consequently, in the absence of any specific factual allegations as to the nature of Defendants’

breach of their duty of care, PIIC has once again failed to state a negligence claim against either

Lennox or Nidec. PIIC’s negligence claims are thus dismissed.

                    3.   Breach of Warranty

                         a.     Express

          A plaintiff asserting a claim for breach of express warranty must show (1) existence of

the warranty; (2) breach of the warranty; and, (3) damages proximately caused by the breach. See

McConologue, 8 F. Supp. 3d at 114 (citing Motley v. Jaguar Land Rover N. Am., LLC, X03-cv-

084057552S, 2012 WL 5860477 (Conn. Super. Ct. Nov. 1, 2012)). An express warranty is

created when, among other things, the seller makes “[a]ny affirmation of fact or promise” to the

buyer “which relates to the goods and becomes part of the basis of the bargain.” See Conn.

Gen.Stat. § 42a–2–313; Fraser v. Wyeth, Inc., 857 F. Supp. 2d 244, 257 (D. Conn. 2012).

Additionally, “[a]ny description of the goods which is made part of the basis of the bargain

creates an express warranty that the goods shall conform to the description.” See Conn. Gen.Stat.


12
     Compl. ¶ 23.

                                                  16
§ 42a–2–313; Fraser, 857 F. Supp. 2d at 257.

       To state a viable claim for breach of express warranty, a plaintiff “must at least indicate

the representation that the [] defendants are alleged to have made and breached.” See Simoneau,

2014 WL 1289426, at *14 (emphasis in the original). “[A] breach of express warranty claim

without any reference to the underlying representation lacks plausibility.” Id.; see also Gelber v.

Stryker Corp., 788 F. Supp. 2d 145, 165–66 (S.D.N.Y. 2011) (concluding that the plaintiffs did

not plausibly state a breach of express warranty claim as to the allegations that failed to specify

“where [the] alleged representations appeared or to whom they were made”).

       In the instant case, PIIC has once again failed to state a claim for breach of express

warranty because it has pled no factual content identifying any representation, affirmation of fact,

promise, or statement made and breached by Defendants. See, e.g., Simoneau, 2014 WL

1289426, at **14–15 (concluding that the plaintiff failed to state a claim for breach of express

warranty, because the complaint failed to “indicate the representation that the Stryker defendants

[were] alleged to have made and breached”). Similar to the now-dismissed Third Amended

Complaint, the Fourth Amended Complaint alleges only that Defendants “breach[ed] the express

and/or implied warranties that the subject [furnace and blower motor] would be free from

defects, merchantable and safe to use for [their] general and intended purposes.” Compl. ¶¶

25(i), 28(i). As stated in the March 18, 2019 Ruling, such conclusory allegations, without any

reference to the specific representations made and breached by Defendants, do not allow the

Court to reasonably infer that PIIC has met the prerequisites of a breach of express warranty

theory. See 2019 WL 1258918, at *9 (citing Simoneau, 2014 WL 1289426, at **14–15); accord

McConologue, 8 F. Supp. 3d at 115 (concluding that the plaintiff failed to state a claim for


                                                 17
breach of express warranty, because “there [were] no allegations in the complaint that

demonstrate[d] the existence of an express warranty” that the defendants allegedly made).

Accordingly, PIIC’s breach of express warranty claims against Lennox and Nidec are dismissed.

                                  b.      Implied

          To state a claim for breach of implied warranty, plaintiff must show (1) existence of the

warranty; (2) breach of the warranty; and, (3) damages proximately caused by the breach.

McConologue, 8 F. Supp. 3d at 114 (citing Motley v. Jaguar Land Rover N. Am., LLC, X03-cv-

084057552S, 2012 WL 5860477 (Conn. Super. Ct. Nov. 1, 2012)). Connecticut law recognizes

actions based on breaches of implied warranty of merchantability and implied warranty of fitness

for a particular purpose. See Gallinari v. Kloth, 148 F.Supp.3d 202, 215 (D. Conn. 2015) (citing

Conn. Gen. Stat. § 42a–2–314 and Conn. Gen. Stat. § 42a–2–315).

          Although both warranty of merchantability and warranty of fitness for a particular

purpose are generally implied in a contract for the sale of goods between a buyer and a seller,13

any claim for breach of warranty brought under the CPLA may be successfully asserted

“notwithstanding the claimant did not buy the product from or enter into any contractual

relationship with the product seller.” See Conn. Gen. Stat. § 52–572n(b); Rosenthal v. Ford

Motor Co., Inc., 462 F. Supp. 2d 296, 308 (D. Conn. 2006) (stating that plaintiffs may assert a

breach of warranty claim under the CPLA “without a privity relationship”); see also Garthwait v.

Burgio, 153 Conn. 284, 289 (1965) (“[w]here the liability is fundamentally founded on tort rather

than contract there appears no sound reason why the manufacturer should escape liability simply

because the injured user, a party in the normal chain of distribution, was not in contractual privity


13
     See Conn. Gen. Stat. § 42a-2-314(1); Conn. Gen. Stat. § 42a–2–315.

                                                    18
with it by purchase and sale”).

       In the instant case, despite the fact that Almost Home purchased its property with the

Lennox furnace and the Nidec blower motor already installed as fixtures and had never entered

into a contractual relationship with either Defendant, PIIC can assert breach of warranty claims

against both Lennox and Nidec under the CPLA. See Conn. Gen. Stat. § 52–572n(b); Rosenthal,

462 F. Supp. 2d at 308 (allowing the plaintiff’s breach of implied warranty claim to proceed,

despite the fact that the plaintiff did not enter into a contract with the defendants to purchase the

defective product).

       “In order to state a claim for breach of the implied warranty of merchantability, a party

must plead that: (1) a merchant sold the goods; (2) the goods were defective and not

merchantable at the time of sale; (3) injury occurred to the buyer or his property; (4) the injury

was caused by the merchant’s defective product; and (5) notice was given to the seller of the

claimed breach.” Gallinari, 148 F. Supp. 3d at 215 (internal citations omitted). The goods are

not merchantable when, among other things, they are not fit “for the ordinary purposes for which

such goods are used” and will not pass in the trade without objections. See Conn. Gen. Stat. §

42a-2-314(2); Walters, 676 F. Supp. 2d at 55.

       Here, PIIC has plausibly alleged that Lennox and Nidec breached an implied warranty of

merchantability when they sold the furnace and the blower motor in a defective and not

merchantable condition. PIIC alleges that the furnace and the blower motor “were unfit for their

ordinary and intended matter purpose” due to their defects. See Compl. ¶¶ 13, 14. Because PIIC

has plausibly stated a claim against both Defendants for design and manufacturing defects, PIIC

has sufficiently established that the furnace and the blower motor were defective and not


                                                 19
merchantable for the purposes of its breach of implied warranty claims. See McConologue, 8 F.

Supp. 3d at 115 (finding that the plaintiff has sufficiently pled that the product was defective for

the purposes of its breach of warranty claim where the plaintiff has sufficiently alleged a separate

manufacturing defect claim). Furthermore, PIIC has asserted that it gave notice to both Lennox

and Nidec of the defective nature of their products and the injuries caused by their defects. See

id. ¶¶ 13, 25(o), 28(o). Therefore, PIIC has stated a claim for breach of implied warranty of

merchantability against both Defendants.

       “To establish a cause of action for breach of the implied warranty of fitness for a

particular purpose, a party must establish (1) that the seller had reason to know of the intended

purpose and (2) that the buyer actually relied on the seller.” Gallinari, 148 F. Supp. 3d at 215

(internal citations and quotations omitted).

       PIIC has plausibly alleged that Defendants breached an implied warranty of fitness for a

particular purpose because Defendants had reason to know of the intended purpose of the furnace

and the blower motor, yet failed to design or manufacture these products in a way that would be

safe to operate. See Compl. ¶ 14. Furthermore, Almost Home alleges that it actually relied on

the Defendants, expecting their products to be “free of defects” and “operate in an ordinary and

foreseeable manner.” See id. ¶ 14.

       Accordingly, PIIC’s breach of implied warranty claims survive Lennox’s and Nidec’s

motions to dismiss.

       C.      Leave to Amend the Complaint

       The Court now considers whether PIIC should be granted leave to amend its complaint

and, once again, replead its negligence and breach of express warranty claims. Defendants


                                                 20
oppose PIIC’s request as “unsupported,” arguing that PIIC had sufficient opportunity to cure the

deficiencies of its complaint following the March 18, 2019 Ruling. See Doc. 78, at 2.

          A district court should freely grant leave to amend pleadings “when justice requires,

absent a substantial reason to deny such leave.” Gulley v. Dzurenda, 264 F.R.D. 34, 36 (D.

Conn. 2010) (citing Nerney v. Valente & Sons Repair Shop, 66 F.3d 25, 28 (2d Cir.1995)); see

Fed. R. Civ. P. 15(a). Although it is often appropriate for a district court, when granting a

motion to dismiss, to give the plaintiff leave to amend its complaint,14 a court may deny such

leave “when a party has been given ample prior opportunity to allege a claim.” See De Jesus v.

Sears, Roebuck & Co., 87 F.3d 65, 72 (2d Cir. 1996). Accordingly, a court may deny leave to

amend if the moving party has repeatedly failed to cure the deficiencies of its complaint by

previous amendments. See Collier v. Aksys Ltd., No. 3:04-cv-1232(MRK), 2005 WL 1949868,

at *18 (D. Conn. Aug. 15, 2005) (declining to grant the plaintiff leave to replead its securities

fraud claims for the fourth time because the plaintiff “ha[d] been given multiple opportunities to

amend his complaint and repleading would be unproductive or futile”); Mooney v. Vitolo, 435

F.2d 838, 839 (2d Cir. 1970) (finding that “it was within the sound discretion of the District

Court to deny leave to replead on the third attempt” after the plaintiffs “were twice given an

opportunity to replead”).

          In the instant case, the Court is not inclined to grant PIIC leave to amend its complaint yet

again because doing so would be futile and result in unnecessary motion practice. See Ruffolo v.

Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993) (“Where it appears that granting leave to

amend is unlikely to be productive, however, it is not an abuse of discretion to deny leave to


14
     See Van Buskirk v. The New York Times Co., 325 F.3d 87, 91 (2d Cir.2003).

                                                   21
amend.”). Apart from PIIC’s three initial amendments to its complaint, PIIC had ample

opportunity to cure the deficiencies of its negligence and express warranty claims following the

March 18, 2019 Ruling, which thoroughly explained why these claims were inadequately stated

and established the pleading expectations for the Fourth Amended Complaint. See 2019 WL

1258918, at **5–6, 7. PIIC’s failure to comply with the careful guidance of the March 18, 2019

Ruling constitutes sufficient ground for this Court to deny PIIC’s request to amend its complaint

for the fifth time. Cf. Armstrong v. McAlpin, 699 F.2d 79, 93–94 (2d Cir. 1983) (finding that the

district court did not abuse its discretion in refusing to give the plaintiffs’ another attempt to

replead their fraud allegations because the complaint dismissed by the court was the plaintiffs’

second amended complaint); Decker v. Massey-Ferguson, Ltd., 681 F.2d 111, 115 (2d Cir. 1982)

(noting that there was “no abuse of discretion in the district court’s refusal to give plaintiff’s

attorneys a third attempt to restate the defective allegations” after the Rule 9(b) dismissal).

       Accordingly, PIIC’s request to amend its complaint is denied.

                                        III. CONCLUSION

       For the foregoing reasons, Lennox’s and Nidec’s motions to dismiss PIIC’s Fourth

Amended Complaint (Docs. 69 & 71) are DENIED in part, and GRANTED in part. PIIC’s

request to amend its complaint is DENIED.


       Dated:          New Haven, Connecticut
                       February 12, 2020

                                                         /s/ Charles S. Haight, Jr.
                                                       CHARLES S. HAIGHT, JR.
                                                       Senior United States District Judge




                                                  22
